■ The Court explained the law to be as charged in the case of Davis and M’Bride, and they returned a verdict of . guilty against William Teller, and of acquittal for Jason Teller.

Note.—Infancy is a satisfactory excuse for the commission of any crime up to the period of seven years, and may or may not extend to four- ■ teen. But upon the attainment of that age, the person of an infant *232is placed precisely upon the same footing as the rest of mankind it respects their accountability for crimes; for at and after this period the law supposes the party has attained a judgment capablef and a conscience willing to decide between right and wrong. Dr. and St. c. 26; 1 Hale, 25, 27: Hawk. b. 1. p. 1.
Between seven and fourteen, the law presumes in favor of the party, it prima facie, supposes him to be unacquainted with guilt. Hawk, b. I. p. 1. And the presumptions entertained in favor of innocence, accumulate-in an inverse proportion, with the decrease and tenderness of the offender’s years. Hawk. b. 1. p. 1. 1 Hale, 25, 27. And from this supposed imbecility of mind, the law will not, without anxious circumspection, permit an infant to be convicted on his own confession. Ibid. C. Jac. 466 :1 Hale, 24: Post. 70) yet if it appeared by strong and pregnant evidence and circumstances,, that he was perfectly conscious of the nature and malignity of the crime, the verdiet of a jury may find him guilty, and judgment of death may he given against him. 1 Hale, 20: Post. 71, which agrees with the autho'r of the Commentaries, who says, “Also under fourteen, though an infant shall be prima facie, adjudged to be doli incapaz, yet if it *‘ appears to the Court and jury, that he was doli capaz, and could “ discern between good and evil, he may be convicted and suffer “ death. Thus a girl of thirteen has been burnt for killing her mis- “ tress; and one boy of ten, another of nine years old, who had kill- “ ed their companions, have been sentenced to death, and he of ten “ years actually hanged ; because it appeared upon their trials, that “ the one hid himself, and the other hid the boy he had killed, which “ hiding manifested a consciousness of guilt, and a discretion to dis“cern between good and evil. And there was an instance in the “ last century, where a boy of eight years old was tried at Abingdon ‘j for firing two barns; and it appearing that he had malice, revenge, “ and cunning, he was found guilty, condemned, and hanged accor- “ dingly. Thus, also, in very modern times, a boy of ten years old ‘‘was convicted, on his own confession of murdering his bed-fellow, “ there appearing in his whole behavior plain tokens of a mischiev- “ ions discretion ; and as the sparing this boy, merely on account of “ his tender years, might be of a dangerous consequence to the pub- *233“ lie by propagating a notion that children might commit such attro- “ clous crimes-with impunity, it was unanimously agreed by all the “judges that he was a proper subject of capital punishment. But) “ in all such cases, the evidence of that malice which is to supply “ age, ought to be strong and clear beyond all doubt and eontradic- “ tion.” Blac. Com. vol. 4. p. 25.
These principles have long been established in Great Britain, and have been adopted in this country. Their decisions, therefore, upon this subject, are good authority here, at least so far as they respect crimes not followed by a capital judgment; for it remains tobe seen whether the enlightened citizens of this country (who have not, nor ever had in their statute book, two hundred crimes punished with death) would submit to see the execution of an infant of eight, ten, or even thirteen years of age.
The Records of our CriminaVCourts furnish us with no such cases. The lowest period, that judgment of death has been inflicted upon an infant in the United States, has never extended below sixteen years, or at least after a careful search none could be found, and it is presumed none can be found.
In inferior crimes and offences, where fines and imprisonment at hard labor is the penalty, (as it is in most cases in this country,) the real or apparent objection to the rules oflaw upon this subject do not exist; and, accordingly we find infants of the age of eight, nine,and ten, imprisoned and at hard labor for .every species of crime subject to that punishment.
An infant under seven years is incapable of committing crime. Between that age and fourteen, if it appear on the part of the prosecution that the infant is possessed of sufficient capacity, he may be convicted; but as his age approximates the nearer to that of seven, the inference in favor is the stronger, and as his age approximates the nearer to fourteen, on the score of infancy, lessons. City Hall Rec.-vol, 5, p. 137.
If the circumstances under which a felony is committed by an infant between seven and fourteen years of age, indicate that he was doing *234wrong while stealing, this is tantamount to evidence of his capacity. Ibid. vol. 5. p. 178.